Pee Cubiam.
This case is presented on demurrer to the return of the board of chosen freeholders of Bergen county to an alternative writ of mandamus requiring that body to deduct from the monthly compensation of one Penter three per cent, of his salary toward the creation of a pension fund as provided by chapter 104, laws of 1929, and to appropriate of its own funds an equal amount for such purpose or show cause to the contrary.
The return of the board is to the effect that no demand has been made by the relator. It also denies that the relator is eligible to participate in such pension fund.
The return obviously raises questions of fact which cannot be determined by the court on demurrer.
The demurrer is therefore overruled.